 

INTERCOMPANY SUBORDINATION AGREEMENT

 

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of June
26, 2013, is entered into by and among the Obligors listed on the signature
pages hereof and those additional entities that hereafter become parties hereto
by joinder (collectively, jointly, and severally, the “Obligors” and each,
individually, an “Obligor”), in favor of WELLS FARGO GAMING CAPITAL, LLC, a
Delaware limited liability company, in its capacity as administrative agent for
the below defined Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns, if any, in such capacity, “Agent”), in
light of the following:

 

WHEREAS, Nevada Gold & Casinos, Inc., a Nevada corporation (“Parent”), A.G.
Trucano, Son & Grandsons, Inc., a South Dakota corporation (“Borrower”), the
below defined Lenders, and Agent are, contemporaneously herewith, entering into
that certain Credit Agreement of even date herewith (as amended, restated,
modified, renewed or extended from time to time, the “Credit Agreement”);

 

WHEREAS, each Obligor has made or may make certain loans or advances from time
to time to one or more other Obligors; and

 

WHEREAS, in order to induce Agent and the Lenders to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group and the
Bank Product Providers to extend the loans and other financial accommodations to
Borrower pursuant to the Loan Documents and the Bank Product Agreements, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lender Group and the Bank
Product Providers to Borrower pursuant to the Loan Documents and the Bank
Product Agreements, each Obligor has agreed to subordinate the indebtedness of
each other Obligor owed to such Obligor to the below defined Senior Debt upon
the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
conditions, representations, and warranties set forth herein and for other good
and valuable consideration, the receipt, sufficiency, and adequacy of which are
hereby acknowledged, each Obligor and Agent hereby agree as follows:

 

1.           Definitions and Construction.

 

(a)          Terms Defined in Credit Agreement. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement (including Schedule 1.1 thereto).

 

(b)          Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

“Agent” has the meaning specified therefor in the preamble to this Agreement.

 

“Agreement” has the meaning specified therefor in the preamble to this
Agreement.

 

“Borrower” has the meaning specified therefor in the recitals to this Agreement.

 

“Credit Agreement” has the meaning specified therefor in the recitals to this
Agreement.

 

 

 

 

“Creditor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

 

“Debtor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

 

“Discharge of Senior Debt” means the repayment in full of all Senior Debt, in
each case, after or concurrently with the termination or expiration of all
commitments, if any, to make loans, advances or otherwise extend credit that
would constitute Senior Debt.

 

“Guaranty and Security Agreement” has the meaning specified therefor in the
Credit Agreement.

 

“Indebtedness” has the meaning specified therefor in the Credit Agreement.

 

“Insolvency Event” has the meaning specified therefor in Section 3.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” has the meaning specified therefor in the Credit
Agreement.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

 

“Obligations” has the meaning specified therefor in the Credit Agreement.

 

“Obligor” and “Obligors” have the respective meanings specified therefor in the
preamble to this Agreement.

 

“Senior Debt” means all obligations (including the Obligations and the
Indebtedness evidenced by the Guaranty and Security Agreement) owing, due, or
secured under, or in connection with, the terms of, or evidenced by, the Credit
Agreement, any other Loan Document or any Bank Product Agreement, whether now
existing or arising hereafter, including all principal, premium, interest, fees,
attorneys fees, costs, charges, expenses, reimbursement obligations, obligations
to post cash collateral in respect of Bank Product Obligations or indemnities in
respect thereof, any other indemnities or guarantees, and all other amounts
payable under or secured by any Loan Document or any Bank Product Agreement
(including, in each case, all amounts accruing on or after the commencement of
any Insolvency Proceeding relating to any Loan Party, or that would have accrued
or become due under the terms of any Loan Document or any Bank Product Agreement
but for the commencement of any Insolvency Proceeding with respect to any Loan
Party and irrespective of whether a claim for all or any portion of such amounts
is allowable or allowed in such Insolvency Proceeding).

 

“Subordinated Debt” means, with respect to each Obligor (each, a “Creditor
Obligor”), all Indebtedness, liabilities, and other obligations, whether now
existing or arising hereafter, of any other Obligor (each, a “Debtor Obligor”),
including all principal, premium, interest, fees, attorneys fees, costs,
charges, expenses, reimbursement obligations and any other amounts, in each
case, that are owing or due to the Creditor Obligor by such Debtor Obligor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by such Debtor Obligor to such
Creditor Obligor under or in connection with any documents or instruments
related thereto.

 

-2-

 

 

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
any of the Debtor Obligors, directly or indirectly, of assets of any of the
Debtor Obligors of any kind or character, whether in cash, property, or
securities, including on account of the purchase, redemption, or other
acquisition of Subordinated Debt, as a result of any collection, sale, or other
disposition of Collateral, or by setoff, exchange, or in any other manner, for
or on account of the Subordinated Debt.

 

(c)          Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to the satisfaction,
repayment, or payment in full of the Senior Debt (including in the definition of
“Discharge of Senior Debt”) shall mean (i) the payment or repayment in full in
cash or immediately available funds of (A) the principal amount of, and interest
accrued with respect to, all outstanding Loans, together with the payment of any
premium applicable to the repayment of the Loans, (B) all Lender Group Expenses
that have accrued regardless of whether demand has been made therefore, (C) all
fees or charges that have accrued hereunder or under any other Loan Document,
(ii) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (iii) the receipt by
Agent of cash collateral in order to secure any other contingent Senior Debt for
which a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agent or a Lender at the time that are
reasonably expected to result in any loss, cost, damage or expense (including
reasonable attorneys fees and legal expenses), such cash collateral to in such
amount as Agent reasonably determines is appropriate to secure such contingent
Obligations, (iv) the payment or repayment in full in immediately available
funds of all other Senior Debt (including the payment of any termination amount
then applicable (or which would or could become applicable as a result of the
repayment of the other Senior Debt) under Hedge Agreements provided by Hedge
Providers) other than (A) unasserted contingent indemnification Senior Debt, (B)
any Bank Product Obligations (other than Hedge Obligations) that, at such time,
are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (C) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (v) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record. The captions and headings are for convenience of reference only and
shall not affect the construction of this Agreement.

 

2.           Subordination to Payment of Senior Debt. All payments on account of
the Subordinated Debt shall be subject, subordinate, and junior, in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the Discharge of Senior Debt.

 

-3-

 

 

3.           Subordination upon Any Distribution of Assets of the Obligors. In
the event of any payment or distribution of assets of any Debtor Obligor of any
kind or character, whether in cash, property, or securities, upon the
dissolution, winding up, or total or partial liquidation or reorganization,
readjustment, arrangement, or similar proceeding relating to such Debtor Obligor
or its property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of creditors, or upon any other marshaling or composition of the assets
and liabilities of such Debtor Obligor, or upon the occurrence of an Insolvency
Proceeding, or otherwise (such events, collectively, the “Insolvency Events”):
(a) the Discharge of Senior Debt must have occurred before any Subordinated Debt
Payment is made; and (b) any Subordinated Debt Payment to which any Creditor
Obligor would be entitled except for the provisions hereof, shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating lender making such payment or distribution
directly to Agent for application to the payment of the Senior Debt until the
Discharge of Senior Debt has occurred, after giving effect to any concurrent
payment or distribution or provision therefor to Agent, any other member of the
Lender Group or any Bank Product Provider in respect of such Senior Debt.

 

4.           Payments on Subordinated Debt.

 

(a)          Permitted Payments. So long as no Event of Default has occurred and
is continuing, each Debtor Obligor may make, and each Creditor Obligor shall be
entitled to accept and receive Subordinated Debt Payments expressly allowed to
be made, if any, under the Credit Agreement.

 

(b)          No Payment upon Senior Debt Defaults. Upon the occurrence and
during the continuance of any Event of Default, no Debtor Obligor shall make,
and no Creditor Obligor shall accept or receive, any Subordinated Debt Payment.
For the avoidance of doubt, once such Event of Default is no longer continuing,
and so long as no other Event of Default has occurred and is continuing, any
Debtor Obligor may make and any Creditor Obligor may accept or receive any
Subordinated Debt Payment, including Subordinated Debt Payments scheduled for
the period of time when such Event of Default existed to the extent such
Subordinated Debt Payments are permitted to be made under the Credit Agreement.

 

5.           Subordination of Remedies. Until the Discharge of Senior Debt has
occurred, whether or not any Insolvency Event has occurred, no Creditor Obligor
will:

 

(a)          accelerate, make demand, or otherwise make due and payable prior to
the original due date thereof any Subordinated Debt;

 

(b)          bring, commence, institute, prosecute, or participate in any
lawsuit, action, or proceeding, whether private, judicial, equitable,
administrative, or otherwise to enforce its rights or interests in respect of
the Subordinated Debt;

 

(c)          exercise any rights under or with respect to guaranties of the
Subordinated Debt, if any;

 

(d)          exercise any of its rights or remedies in connection with the
Subordinated Debt with respect to any Collateral of any Debtor Obligor;

 

(e)          exercise any right to set-off or counterclaim in respect of any
indebtedness, liabilities, or obligations of such Creditor Obligor to any Debtor
Obligor against any of the Subordinated Debt;

-4-

 

 

(f)          contest, protest, or object to any exercise of secured creditor
remedies by Agent, any other member of the Lender Group, or any Bank Product
Provider in connection with the Senior Debt;

 

(g)          object to any forbearance by Agent, any other member of the Lender
Group, or any Bank Product Provider in connection with the Senior Debt; or

 

(h)          commence, or cause to be commenced, or join with any creditor other
than Agent or any Lender in commencing, any Insolvency Proceeding against any
Debtor Obligor.

 

6.           Payment over to Agent. In the event that, notwithstanding the
provisions of Sections 2, 3, 4, and 5, any Subordinated Debt Payments shall be
received in contravention of such Sections 2, 3, 4, or 5 by any Creditor Obligor
before the Discharge of Senior Debt has occurred, such Subordinated Debt
Payments shall be segregated and held in trust for the benefit of the Lender
Group and the Bank Product Providers and shall be forthwith paid over or
delivered to Agent, in the same form as received and with any necessary
endorsements, for application to the payment of the Senior Debt in accordance
with the terms of the Loan Documents and the Bank Product Agreements. Agent is
authorized to make any such endorsements as Agent for the Creditor Obligors.
Such authorization is coupled with an interest and is irrevocable until the
Discharge of Senior Debt.

 

7.           Authorization to Agent. If, while any Subordinated Debt is
outstanding and before Discharge of Senior Debt has occurred, any Insolvency
Event shall occur and be continuing with respect to any Debtor Obligor or its
property: (a) Agent hereby is irrevocably authorized and empowered (in the name
of each Creditor Obligor or otherwise), but shall have no obligation, to demand,
sue for, collect, and receive every payment or distribution in respect of the
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Subordinated Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of Agent (or any member of the Lender Group or any Bank
Product Provider) under any of the Loan Documents or any Bank Product
Agreements; and (b) each Creditor Obligor shall promptly take such action as
Agent may reasonably request (i) to collect the Subordinated Debt for the
account of the Lender Group and Bank Product Providers and to file appropriate
claims or proofs of claim in respect of the Subordinated Debt, (ii) to execute
and deliver to Agent such powers of attorney, assignments, and other instruments
as it may reasonably request to enable it to enforce any and all claims with
respect to the Subordinated Debt, and (iii) to collect and receive any and all
Subordinated Debt Payments.

 

8.           Certain Agreements Of Each Obligor.

 

(a)          No Benefits. Each Obligor understands that there may be various
agreements between the Lender Group or the Bank Product Providers and any other
Obligor evidencing and governing the Senior Debt, and each Obligor acknowledges
and agrees that such agreements are not intended to confer any benefits on such
Obligor unless such Obligor is also a party thereto (in which case, the rights
of such Obligor are as set forth therein) and that no member of the Lender Group
nor any Bank Product Provider shall have any obligation to such Obligor or any
other Person to exercise any rights, enforce any remedies, or take any actions
which may be available to them under such agreements unless such Obligor is also
a party thereto (in which case, the rights of such Obligor are as set forth
therein).

 

(b)          No Interference. Each Obligor acknowledges that certain other
Obligors have granted to Agent for the benefit of the Lender Group and the Bank
Product Providers security interests in substantially all of such other
Obligor’s assets, and agrees not to interfere with or in any manner oppose a
disposition of any Collateral by Agent in accordance with the applicable Loan
Documents, Bank Product Agreements or applicable law.

 

-5-

 

 

(c)          Reliance by Agent, Lender Group and the Bank Product Providers.
Each Obligor acknowledges and agrees that Agent, each member of the Lender
Group, and each Bank Product Provider will have relied upon and will continue to
rely upon the subordination provisions provided for herein and the other
provisions hereof in entering into the Loan Documents and the Bank Product
Agreement and making or issuing any financial accommodations thereunder.

 

(d)          Waivers. Except as otherwise provided under the Credit Agreement,
any other Loan Document or any Bank Product Agreement, each Obligor hereby
waives any and all notice of the incurrence of the Senior Debt or any part
thereof and any right to require marshaling of assets.

 

(e)          Obligations of Each Debtor Obligor Not Affected. Each Creditor
Obligor hereby agrees that at any time and from time to time, without notice to
or the consent of such Creditor Obligor, without incurring responsibility to
such Creditor Obligor, and without impairing or releasing the subordination
provided for herein or otherwise impairing the rights of Agent, any of the
Lender Group or any Bank Product Provider hereunder: (i) the time for any Debtor
Obligor’s performance of or compliance with any of its agreements contained in
the Loan Documents or the Bank Product Agreements may be extended or such
performance or compliance may be waived by Agent, any member of the Lender Group
or any Bank Product Provider; (ii) the agreements of any Debtor Obligor with
respect to the Loan Documents or the Bank Product Agreements may from time to
time be modified by such other Debtor Obligor, Agent, any of the Lender Group or
any Bank Product Provider for the purpose of adding any requirements thereto or
changing in any manner the rights and obligations of such Debtor Obligor, Agent,
any of the Lender Group or any Bank Product Provider thereunder; (iii) the
manner, place, or terms for payment by any Debtor Obligor of Senior Debt or any
portion thereof may be altered or the terms for payment extended, or the Senior
Debt of any Debtor Obligor may be renewed in whole or in part; (iv) the maturity
of the Senior Debt of any Debtor Obligor may be accelerated in accordance with
the terms of any present or future agreement by any Debtor Obligor, Agent, and
the Lenders; (v) any Collateral may be sold, exchanged, released, or substituted
and any Lien in favor of Agent may be terminated, subordinated, or fail to be
perfected or become unperfected; (vi) any Person liable in any manner for Senior
Debt may be discharged, released, or substituted; and (vii) all other rights
against the Debtor Obligors, any other Person, or with respect to any Collateral
may be exercised (or Agent, any of the Lender Group or any Bank Product Provider
may waive or refrain from exercising such rights as provided in the Loan
Documents, the Bank Product Agreements or under applicable law) in each case, in
accordance with the applicable Loan Documents, Bank Product Agreements and
applicable law.

 

(f)          Rights of Agent Not to Be Impaired. No right of Agent, or the
Lender Group, or the Bank Product Providers to enforce the subordination
provided for herein or to exercise its other rights hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act by any
Obligor, Agent, any Lender, or any Bank Product Provider hereunder or under or
in connection with the other Loan Documents or the Bank Product Agreements or by
any noncompliance by the other Obligors with the terms and provisions and
covenants herein or in any other Loan Document or any Bank Product Agreement,
regardless of any knowledge thereof Agent, or any Lender, or any Bank Product
Provider may have or otherwise be charged with.

 

(g)          Financial Condition of the Obligors. No Obligor shall have any
right to require Agent to obtain or disclose any information with respect to:
(i) the financial condition or character of any other Obligor or the ability of
any other Obligor to pay and perform any or all of Senior Debt; (ii) the Senior
Debt; (iii) the Collateral or other security for any or all of the Senior Debt;
(iv) the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(v) any action or inaction on the part of Agent or any other Person; or (vi) any
other matter, fact, or occurrence whatsoever.

 

-6-

 

 

(h)          Acquisition of Liens or Guaranties. Except as expressly permitted
by the Credit Agreement, no Creditor Obligor shall (i) acquire any Lien on any
asset of any Debtor Obligor or (ii) accept any guaranties from any other Obligor
or from any other Subsidiary of any Loan Party for the Subordinated Debt.

 

9.           Subrogation. With respect to any payments or distribution in cash,
property, or other assets that any Creditor Obligor pays over to Agent (for the
benefit of the Lender Group and the Bank Product Providers) under the terms of
this Agreement, each Creditor Obligor shall be subrogated to the rights of
Agent, the Lender Group and the Bank Product Providers; provided, however, that
each Creditor Obligor agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any such payment or distribution
hereunder until the Discharge of Senior Debt has occurred; provided further,
however, that no Creditor Obligor shall exercise or enforce any such rights
against any Debtor Obligor (including after the Discharge of Senior Debt) if all
or any portion of the Senior Debt shall have been satisfied in connection with
an exercise of remedies by Agent in respect of the Equity Interests of such
Debtor Obligor whether pursuant to the Guaranty and Security Agreement or
otherwise.

 

10.          Continuing Agreement; Reinstatement.

 

(a)          Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Obligor
until the Discharge of Senior Debt has occurred. The subordinations, agreements,
and priorities set forth herein shall remain in full force and effect regardless
of whether any party hereto in the future seeks to rescind, amend, terminate, or
reform, by litigation or otherwise, its respective agreements with the other
Obligor. This Agreement shall be applicable both before and after the
commencement of any Insolvency Proceeding and all converted or succeeding cases
in respect thereof. The relative rights of parties hereto in or to any
distributions from or in respect of any Collateral or proceeds of Collateral,
shall continue after the commencement of any Insolvency Proceeding. Accordingly,
the provisions of this Agreement are intended to be and shall be enforceable as
a subordination agreement within the meaning of Section 510 of the Bankruptcy
Code.

 

(b)          Reinstatement. This Agreement shall continue to be effective or
shall be reinstated (and the amount of Senior Debt shall be reinstated), as the
case may be, if, for any reason, any payment of the Senior Debt shall be
rescinded or must otherwise be restored by any member of the Lender Group, or
any Bank Product Provider to any Loan Party, whether as a result of an
Insolvency Event or otherwise.

 

11.          Transfer of Subordinated Debt. No Obligor may assign or transfer
its rights and obligations in respect of the Subordinated Debt without the prior
written consent of Agent, and any such transferee or assignee, as a condition to
acquiring an interest in the Subordinated Debt shall agree to be bound hereby,
in form reasonably satisfactory to Agent.

 

12.          Obligations of the Obligors Not Affected. The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
each Creditor Obligor against each Debtor Obligor, on the one hand, and of the
Lender Group, and the Bank Product Providers against each Creditor Obligor, on
the other hand. Nothing contained in this Agreement shall (i) impair, as between
each Creditor Obligor and any Debtor Obligor, the obligation of the Debtor
Obligor to pay its obligations with respect to the Subordinated Debt as and when
the same shall become due and payable, or (ii) otherwise affect the relative
rights of any Creditor Obligor against any Debtor Obligor, on the one hand, and
of the creditors (other than any member of the Lender Group or the Bank Product
Providers) of the Debtor Obligors against the Debtor Obligors, on the other
hand.

 

-7-

 

 

13.          Endorsement of Obligor Documents; Further Assurances And Additional
Acts.

 

(a)          Endorsement of Obligor Documents. Upon the written request of
Agent, all documents and instruments evidencing any of the Subordinated Debt, if
any, shall be endorsed with a legend noting that such documents and instruments
are subject to this Agreement, and each Obligor shall promptly deliver to Agent
evidence of the same.

 

(b)          Further Assurances and Additional Acts. Each Obligor shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts as Agent reasonably shall deem necessary
or appropriate to effectuate the purposes of this Agreement, and promptly
provide Agent with evidence of the foregoing reasonably satisfactory in form and
substance to Agent.

 

14.          Notices. All notices and other communications hereunder to Agent
shall be in writing and shall be mailed, sent, or delivered in accordance
Section 11 of the Credit Agreement. All notices and other communications
hereunder to any Obligor shall be in writing and shall be mailed, sent, or
delivered in care of Borrower in accordance with Section 11 of the Credit
Agreement.

 

15.          No Waiver; Cumulative Remedies. No remedy under this Agreement,
under the Credit Agreement, any other Loan Document or any Bank Product
Agreement is intended to be exclusive of any other remedy, but each and every
remedy shall be cumulative and in addition to any and every other remedy given
under this Agreement, under the Credit Agreement, any other Loan Document or any
Bank Product Agreement, and those provided by law. No delay or omission by any
member of the Lender Group or any Bank Product Provider, or Agent on behalf
thereof, to exercise any right under this Agreement shall impair any such right
nor be construed to be a waiver thereof. No failure on the part of any member of
the Lender Group or any Bank Product Provider, or Agent on behalf thereof, to
exercise, and no delay in exercising, any right under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Agreement preclude any other or further exercise thereof or the
exercise of any other right.

 

16.          Costs and Expenses. The Obligors, jointly and severally, agree to
pay to Agent promptly after demand therefor all Lender Group Expenses in
connection with this Agreement, including in connection with the negotiation,
preparation, execution, delivery, and administration of this Agreement, or any
amendments, modifications, or waivers of the terms hereof, or the enforcement or
attempted enforcement of, or preservation of rights or interests under, this
Agreement, including any losses incurred by Agent as a result of any failure by
any Obligor to perform or observe its obligations contained in this Agreement.

 

17.          Survival. All covenants, agreements, representations and warranties
made in this Agreement shall, except to the extent otherwise provided herein,
survive the execution and delivery of this Agreement, and shall continue in full
force and effect until the Discharge of Senior Debt has occurred. The foregoing
to the contrary notwithstanding, the obligations of each Obligor under Section 9
and Section 16 shall survive the Discharge of Senior Debt; provided that Section
16 shall only survive the Discharge of Senior Debt for a period of one (1) year.

 

-8-

 

 

18.          Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the Obligors, the Lender Group and the Bank Product
Providers and their respective successors and assigns, and no other Person shall
be a direct or indirect beneficiary of, or shall have any direct or indirect
cause of action or claim in connection with, this Agreement.

 

19.          Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Obligor, Agent for the benefit of the
Lender Group and the Bank Product Providers and their respective successors and
assigns.

 

20.          Choice Of Law And Venue; Jury Trial Waiver; judicial reference
provision.

 

(a)          THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA .

 

(b)          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OBLIGOR AND
AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 20.

 

(c)          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OBLIGOR AND
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH OBLIGOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

(d)          EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY OBLIGOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-9-

 

 

(e)          NO CLAIM MAY BE MADE BY ANY OBLIGOR AGAINST AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH OBLIGOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)          IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN SECTION 20(c) ABOVE IS NOT ENFORCEABLE IN
SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)          WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii)
BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)         THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)        UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

-10-

 

 

(iv)         EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)          THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 

(vi)         THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)        THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

21.          Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between each Obligor and the Lender Group pertaining to the subject
matter contained herein. Subject to Section 26 below, this Agreement may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
each Obligor and Agent. Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given. No course of dealing and no delay or waiver of
any right or default under this Agreement shall be deemed a waiver of any other,
similar or dissimilar, right or default or otherwise prejudice the rights and
remedies hereunder.

 

-11-

 

 

22.          Conflicts.

 

(a)          Conflicts with Subordinated Debt Documents. In case of any conflict
or inconsistency between any terms of this Agreement, on the one hand, and any
documents or instruments in respect of the Subordinated Debt, on the other hand,
then the terms of this Agreement shall control.

 

(b)          Conflicts with Credit Agreement. In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any of
the terms and provisions of the Credit Agreement, on the other hand, then the
terms and provisions of the Credit Agreement shall control.

 

23.          Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

24.          Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against any member of the Lender Group, any
Bank Product Provider or any Obligor, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

 

25.          Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

 

26.          New Subsidiaries. Each Obligor shall cause any Subsidiary of any
Loan Party that is required pursuant to Section 5.11 of the Credit Agreement to
execute a joinder to the Guaranty and Security Agreement or the Credit
Agreement, within ten (10) days of such acquisition or formation, as the case
may be, to execute and deliver to Agent a joinder to this Agreement in a form
reasonably satisfactory to Agent. Upon the execution and delivery of such a
joinder by such Subsidiary, such Subsidiary shall become an Obligor hereunder
with the same force and effect as if originally named as an Obligor herein. The
execution and delivery of any agreement or instrument adding an additional
Obligor as a party to this Agreement shall not require the consent of any other
Obligor hereunder. The rights and obligations of each Obligor hereunder shall
remain in full force and effect notwithstanding the addition of any new Obligor
hereunder as though such new Obligor had originally been named an Obligor
hereunder on the date of this Agreement.

 

[Signature page follows]

 

-12-

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed and delivered as of the day and year first written above.

 



 

A.G. TRUCANO, SON & GRANDSONS, INC.,

a South Dakota corporation

          By: /s/Michael P. Shaunnessy     Name: Michael P. Shaunnessy    
Title: President           NEVADA GOLD & CASINOS, INC.,
a Nevada corporation             By: /s/Michael P. Shaunnessy     Name: Michael
P. Shaunnessy     Title: CEO           NG SOUTH DAKOTA, LLC,
a South Dakota limited liability company           By: /s/Michael P. Shaunnessy
    Name: Michael P. Shaunnessy     Title: Manager  



 

[Signature Page to Intercompany Subordination Agreement]

 

-13-

 

 

AGENT:

WELLS FARGO GAMING CAPITAL, LLC,

a Delaware limited liability company, as Agent

          By: /s/Kelly Walsh     Name: Kelly Walsh     Title: Its Authorized
Signatory  

 

[Signature Page to Intercompany Subordination Agreement]

 

-14-

